NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    BENNY DAVID GIBSON, Appellant.

                             No. 1 CA-CR 18-0859
                               FILED 12-26-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-141134-002
                 The Honorable Pamela S. Gates, Judge

                       AFFIRMED AS CORRECTED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant

Benny D. Gibson, Florence
Appellant
                            STATE v. GIBSON
                           Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Paul J. McMurdie and Judge Kent E. Cattani joined.


S W A N N, Chief Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), from probation-violation
proceedings that resulted in the revocation of Benny David Gibson’s
probation on one count and the reinstatement of his probation on another
count. Gibson’s counsel identifies no fundamental error but notes that the
probation arraignment was untimely. Gibson identifies several issues for
review in a pro per supplemental brief. We have reviewed the record and
considered the issues identified by Gibson and his counsel. See Smith v.
Robbins, 528 U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999). We find no fundamental error, but we note and
correct a misstatement in the court’s orders reinstating probation. We
therefore affirm as corrected.

                FACTS AND PROCEDURAL HISTORY

¶2            Gibson pled guilty in 2016 to three counts of attempted child
abuse, class three felonies and dangerous crimes against children. The
superior court sentenced him to prison for Count 3 to be followed by
lifetime supervised probation for Counts 1 and 8.

¶3            Gibson was discharged from prison in February 2018. A
probation officer promptly met with Gibson and reviewed with him the
conditions of his probation, including conditions that Gibson receive prior
approval from the probation department before changing his residence
(Condition 7), actively participate and cooperate in counseling as
determined by the probation department (Condition 11), and not consume
alcohol (Condition 16).

¶4           The state petitioned to revoke Gibson’s probation in October
2018. At the initial appearance on October 30, the court found Gibson
indigent and set the matter for a November 7 hearing. The court learned at
the November 7 hearing that the public defender’s office had not yet
assigned Gibson counsel. The court therefore reset the matter for



                                     2
                             STATE v. GIBSON
                            Decision of the Court

November 14. At the November 14 hearing, Gibson was arraigned and
unsuccessfully moved for dismissal under Ariz. R. Crim. P. (“Rule”)
27.8(a)(1), which requires arraignment no later than seven days after the
initial appearance.

¶5             The matter proceeded to a November 26 violation and
disposition hearing at which the state presented evidence of the following
facts. On six occasions between March and October 2018, the probation
officer directed Gibson to begin domestic violence counseling, but Gibson
did not do so. Gibson also failed to obtain prior approval before signing a
lease for a new residence in June, and in October he disclosed—and a
breathalyzer test confirmed—that he had consumed alcohol.

¶6             The court found that Gibson had violated Conditions 7, 11,
and 16. The court reinstated lifetime probation on Count 8 but revoked
probation on Count 1 and sentenced Gibson to a ten-year prison term with
credit for 28 days of presentence incarceration.

                               DISCUSSION

¶7             We detect no fundamental error. Though Gibson was not
timely arraigned under Rule 27.8(a)(1), the delay would entitle him to relief
only if it caused him prejudice. See State v. Lee, 27 Ariz. App. 294, 295 (App.
1976). Gibson alleged no prejudice in the superior-court proceedings;
indeed, he declined the court’s offer to expedite the violation hearing on the
ground that he would benefit from additional time to prepare. Likewise,
he identifies no prejudice on appeal.

¶8            Contrary to Gibson’s contention, he was not entitled to a
probable cause hearing. See Rule 27.7–27.8. Under Rule 27.8(b)(3), the state
was required to establish by a preponderance of the evidence that Gibson
violated conditions of his probation. The state met that burden with respect
to Conditions 7, 11, and 16. The record contains no support for Gibson’s
contention that “petty” violations were “trumped up” at the prosecutor’s
direction. By contrast, the record reveals that the state gave Gibson many
chances before seeking revocation. Gibson acknowledges on appeal that,
consistent with the evidence presented to the superior court, he consumed
alcohol—a violation of Condition 16. Further, his version of events
concerning Condition 7 is inconsistent with the evidence presented at the
violation hearing. Finally, though Gibson contends that his violation of
Condition 11 was beyond his control because he was unable to afford the
domestic violence counseling, the record reveals that in June the state
accommodated his request to use a low-cost provider, but he thereafter



                                      3
                             STATE v. GIBSON
                            Decision of the Court

failed to engage with that provider and offered excuses unrelated to his
ability to pay.

¶9             Based on the foregoing, the superior court lawfully revoked
Gibson’s probation for Count 1 and reinstated it for Count 8.1 See Rule
27.8(c)(2). The court allowed Gibson to speak before it imposed the
sentence for Count 1, and the court stated on the record the materials it
considered and the facts it found in imposing the sentence. Contrary to
Gibson’s contention, the court imposed a lawful sentence for Count 1. See
A.R.S. §§ 13-3623(A)(1), -1001(A), -705(J), (O), (Q)(1)(h), -712(B); see Wright
v. Gates, 243 Ariz. 118, 120–21, ¶ 10 (2017). With respect to the reinstated
probation for Count 8, we observe that the court identified the nature of the
conviction as child abuse, a class three felony and a dangerous crime
against children—a combination unavailable under the law. See A.R.S.
§§ 13-3623(A)(1), -705(Q)(1)(h). The record clarifies the confusion—Gibson
was convicted on Count 8 for attempted child abuse, properly characterized
as a class three felony and a dangerous crime against children. See A.R.S.
§§ 13-3623(A)(1), -1001(A), -705(J), (O), (Q)(1)(h); see Wright, 243 Ariz. at
120–21, ¶ 10. Because it is clear from the record that the court simply
misstated the nature of the conviction in the disposition order and the
conditions of probation, we correct those documents to reflect that Gibson
was reinstated on probation for attempted child abuse. Cf. State v. Ovante,
231 Ariz. 180, 188, ¶ 38 (2013) (holding that when trial court’s oral
pronouncement of sentence conflicts with minute entry, appellate court can
correct minute entry if record clearly identifies the intended sentence).

                               CONCLUSION

¶10           We affirm the revocation of Gibson’s probation and the
dispositions as corrected. Defense counsel’s obligations pertaining to this
appeal have come to an end. See State v. Shattuck, 140 Ariz. 582, 584–85
(1984). Unless, upon review, counsel discovers an issue appropriate for
petition for review to the Arizona Supreme Court, counsel must only
inform Gibson of the status of this appeal and his future options. Id. Gibson
has 30 days from the date of this decision to file a petition for review in
propria persona. See Rule 31.21(b)(2)(A). Upon the court’s own motion,



1             Indeed, even if we were to accept Gibson’s contentions that
he did not violate Conditions 7 and 11, his admitted violation of Condition
16 would by itself justify the dispositions. See State v. Wilson, 150 Ariz. 602,
604–05 (App. 1986).



                                       4
                            STATE v. GIBSON
                           Decision of the Court

Gibson has 30 days from the date of this decision in which to file a motion
for reconsideration. See Rule 31.20(c).




                       AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       5